Motion Granted; Order Filed May 15, 2015




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00245-CR
                                  ____________

                   JEREMY DESHAWN DUGAR, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 263rd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1407238

                                    ORDER

      On April 9, 2015, this court rendered its judgment vacating the trial court’s
judgment and remanding to the trial court for further proceedings. Appellant has
filed a motion requesting this court to set reasonable bail. See Tex. Code Crim.
Proc. Ann. art. 44.04(h).

      Appellant asks this court to set his bond at $50,000.00. In support of his
motion, appellant claims he (1) has no history of fleeing or failing to appear for
court; (2) is indigent; and (3) does not pose a threat to the community. He also
points out that he has significant family ties to Houston, has lived in Houston his
entire life (except when he served in the military), and fully complied with the
terms of his pre-trial bond, also set at $50,000.00, for three years

        In its response, the State asks the court to set appellant’s bond at $100,000. It
also asks the court to impose conditions of electronic monitoring, abstention from
drug use, remaining in Harris County, and refraining from contact with the
victim’s family.

        Appellant requested bail before the State filed a petition for discretionary
review with the Court of Criminal Appeals. Accordingly, this court is charged with
determining the amount of bail. See Tex. Code Crim. Proc. Ann. art. 44.04(h).

        Article 44.04(h) of the Texas Code of Criminal Procedure states, in pertinent
part:

        If a conviction is reversed by a decision of a Court of Appeals, the
        defendant, if in custody, is entitled to release on reasonable bail,
        regardless of the length of term of imprisonment, pending final
        determination of an appeal by the state or the defendant on a motion
        for discretionary review.
        In determining the proper amount of bail after reversal of a conviction, this
court has held that the factors listed in article 17.15 of the Code of Criminal
Procedure, and those listed in Ex parte Rubac, 611 S.W.2d 848, 849–50 (Tex.
Crim. App. 1981), should be considered. Aviles v. State, 26 S.W.3d 696, 699 (Tex.
App.—Houston [14th Dist.] 2000, pet ref’d). This court also held that the primary
factors that should be considered are: (1) the fact that the conviction has been
overturned; (2) the State’s ability, if any, to retry the appellant; and (3) the
likelihood that the decision of the court of appeals will be overturned. Id.

        Considering the factors set out in Aviles, we note that the conviction has
been overturned and the cause remanded for a new trial. The State has filed a
petition for discretionary review. If it is denied, the State has the ability to retry
appellant.

      Accordingly, we GRANT appellant’s motion for bond, and ORDER the
appellant, Jeremy Deshawn Dugar, released on bail upon his giving good and
sufficient bond, signed by appellant as principal and with sureties as required by
law, in the sum of $50,000.00, pending final disposition on remand.



                                 PER CURIAM



Panel consists of Justices Christopher, Donovan, and Wise .

Do Not Publish — Tex. R. App. P. 47.2(b).